Michael Chesser Chairman & CEO Great Plains Energy Great Plains Energy Edison Electric Institute 42nd Financial Conference Information Concerning Forward-Looking Statements This presentation and the statements to be made by Great Plains Energy that are not based on historical facts are forward-looking, mayinvolve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limitedto, statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates of thecomprehensive energy plan and other matters affecting future operations. In connection with the safe harbor provisions of the PrivateSecurities Litigation Reform Act of 1995, the registrants are providing a number of important factors that could cause actual results to differmaterially from the provided forward-looking information. These important factors include: future economic conditions in the regional,national and international markets, including but not limited to regional and national wholesale electricity markets; market perception of theenergy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current orproposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation andrestructuring of the electric utility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes inapplicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to,air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and in availabilityand cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates; effectiveness of risk managementpolicies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increasedcompetition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry outmarketing and sales plans; weather conditions including weather-related damage; cost, availability, quality and deliverability of fuel; abilityto achieve generation planning goals and the occurrence and duration of unplanned generation outages; delays in the anticipated in-servicedates and cost increases of additional generating capacity; nuclear operations; ability to enter new markets successfully and capitalize ongrowth opportunities in non-regulated businesses and the effects of competition; workforce risks including compensation and benefits costs;performance of projects undertaken by non-regulated businesses and the success of efforts to invest in and develop new opportunities; theability to successfully complete merger, acquisition or divestiture plans (including the acquisition of Aquila, Inc., and Aquila’s sale of assetsto Black Hills Corporation) and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Part II Item 1A Risk Factors included in Great PlainsEnergy’s Form 10-Q for the period ended September 30, 2007, together with the risk factors included in the 2006 Form 10-K for GreatPlains Energy under Part I Item 1A, should be carefully read for further understanding of potential risks to Great Plains Energy. Other periodic reports filed by Great Plains Energy with the Securities and Exchange Commission (SEC) should also be read for more informationregarding risk factors. Great Plains Energy undertakes no obligation to publicly update or revise any forward-looking statement, whether asa result of new information, future events or otherwise. Forward Looking Statement Executing on Strategic Intent • Strong rate base growth at KCP&L through ComprehensiveEnergy Plan • Continued drive toward Tier 1 operational excellencecompany wide • Strategic Energy growing backlog for future deliveries Executing on Aquila Acquisition • Strong shareholder approval by both companies • Regulatory approvals remain on track for first quarter 2008 • Significant synergies anticipated to help reduce future rateincreases Enhanced Shareholder Returns • Attractive dividend yield • Aquila acquisition expected to be accretive 2009 and beyond • Combined KCP&L/Aquila rate base anticipated to grow to$5.6 billion by 2010 Building Shareholder Value 2dison Award • Awarded for leadership, innovation and contribution toindustry for Comprehensive Energy Plan collaboration Kansas City Energy Efficiency Forum • Over 500 in attendance to discuss DSM and EE technology and program development Institute for Energy Efficiency • GXP and seven other companies join to launchInstitute, through EEI, to act as a national bestpractices clearinghouse 2007 National Reliability Excellence Award • KCP&L recognized for excellence in the delivery ofreliable electrical service Recent Achievements Kansas City Power & Light William H. Downey President & CEO Kansas City Power & Light Comprehensive Energy Plan Highlights LaCygne 1 SCR - Completed ahead of schedule and under budget Iatan Unit 1 AQCS & Iatan Unit 2 „ Iatan 1 on schedule for Q4 2008 in-service date „ Iatan 2 on schedule for summer 2010 in-service date „ Iatan 2: Finalizing contract for balance of plant construction with KiewitIndustrial. Once in place, approximately 95% of Iatan 1 and 2 costs will becommitted LaCygne 1 Environmental „ Owners engineer Sargent & Lundy working on Project Definition Report „ Revised cost estimates are materially higher than initial estimates Additional Wind Generation „ Continue work on possible 100MW wind addition in 2008 Alstom Fabrication Area 2 Boiler Steel 5 Air Quality Control System West End Foundation Work Steam Turbine Pedestal Table TopConcrete Pour Iatan 2 Coal-Fired Generations Facility Strong Q3 plantperformance Equivalent Availability/Capacity Factor $37.66 $37.88 $39.35 $43.08 $41.99 $45.03 $41.88 • Compared to Q3 last year, thisquarter’s wholesale performance wasstrong for revenues, volume andprices • Year-to-date wholesale performancereflect higher revenues due to highervolumes offsetting lower prices. Performance by Quarter YTD Performance through Q3 KCP&L Wholesale Power Performance • Strong support for transaction fromshareholders of both companies • FERC approval received • Nebraska and Iowa approval ofBlack Hills transaction • Missouri, Kansas and Coloradoapplications pending • Transaction close still anticipated tobe first quarter of 2008 + FORGING A STRONGER REGIONAL UTILITY Aquila Transaction Update Strategic Energy Shahid Malik CEO, Strategic Energy Strategic Energy Goals • Increase market penetration in the most profitablemarkets to achieve 6 - 8% market share within three years • Grow delivered MWhs at faster than estimated marketgrowth of 4% -6% per year • Grow core earnings year over year providing attractiverisk-adjusted return • Achieve operating leverage, driving SG&A/MWh to the$2.00 - $2.50 range C&I retailers comprise ~84.1 GW of peak load served and Top 15 account for nearly 82% or69.2 GW. Load growth of 4.8 GW in the first half of 2007, the 3rd largest since 2003. Top 15 as of Aug. 2007 (peak GW) 6 month growth (% GW change) Non-Residential Market Shares: Load and % Growth Source: KEMA: Semi Annual Review of US Retailer Rankings, Oct 2007, pg.12 • 2007 combination of deliveries and 2007 backlog at 20.4m MWhs • Total backlog at end of Q307 increased 32% to 37.4M MWhs vs. 28.4M MWHs in 3Q06 • Average contract lengths 15 months v. 17 months in 3Q06 Delivered Current Backlog ‘07 Backlog at 9-30-06 ’08 Backlog at 9-30-06 ’09+ Backlog at 9-30-06 Strong Backlog Positioncompared to last year 20.4 Strategic Energy Total Backlog Strategic Energy Growth MWh Sales Volume (millions) MWh’s Delivered Retail Gross Margin per MWh (Excluding Mark-to-Market Impact) Sales, Deliveries & Margins 4 New sales volume 5.7M MWHs in Q3 compared to7.3M MWh last year 4 Significant growth in Illinois and New England 4 Margins on 2007 delivered volumes anticipatedaround $4-5.00/MWH 4 Actual power delivered to customers up 23% overQ3 last year Note: Retail gross margin per MWh including mark-to-marketimpacts were: ($0.79) in 3Q06, $7.56 in 4Q06, $15.79 in 1Q07,$1.03 in 2Q07 and $1.75 in 3Q07 Great Plains Energy Michael Chesser Chairman & CEO Great Plains Energy Strategic Focus Close Aquila transaction „ Focus on close and operational integration (people, processes and systems) throughout 2008 to maximize synergy capture Develop next phase of the Comprehensive Energy Plan „ Develop long range resource plan and file IRP in Missouri „ Continue to engage community and regulators to develop energy efficiency anddemand response as a resource alternative „ Continue development of environmental and renewable generation alternatives Conduct Strategic Alternative Review of Strategic Energy „ Retained Merrill Lynch & Co. as financial advisor to assist in evaluation of allstrategic and structural alternatives „ Alternatives may include continuation of SE in current state, joint ventures or salesof part or all of the company Estimated Total Utility Rate Base • Capex primarily on common projects • Aquila capex plan in line with KCPL’s Comprehensive Energy Plan 1 Rate base amounts can vary by state. Compound annual growth rate of 16% in rate base builds shareholder value. $3,600 $3,975 $4,150 $5,575 GXP Stand-Alone Core Earnings Growth • In 2005, Great Plains Energy provided a 5-year core EPS CAGR target of 2-4% driven primarily bythe CEP, resulting in a range of $2.38 to $2.63 in 2010 • Great Plains remains on track to deliver 2- 4% growth between 2005 & 2010 • Based on the midpoint of current 2007 guidance of $1.60-$1.70, the 3-yr. CAGR between 2007 and2010 is anticipated to be 14% to 16% • Aquila transaction is anticipated to be accretive to this path in 2009 forward Note: The projected compound average annual growth rates are for the period beginning 2007 and ending 2010. The Company does not provide projected growth ratesfor periods ending before 2010, and such growth rates may be materially different. This graph is for illustrative purposes only for periods ending before 2010. $2.63E $2.38E 3-Yr. CAGR 14% 3-Yr. CAGR 16% 2007 Guidance$1.60 - $1.70
